Title: John Wood to Thomas Jefferson, 26 December 1809
From: Wood, John
To: Jefferson, Thomas


          
            Sir
             
                     Richmond 
                     26 December 1809
          
           
		  
		   
		  I beg leave to request your acceptance of the small volume on the rotation of the earth, which accompanies this letter. As the theory I believe is new, it would afford me much satisfaction to be favoured with your opinion of the principle upon which it is founded; for I am perswaded there are few persons in this country so conversant with mathematical and philosophical subjects. 
		  
		  
		   
		  
		  It gives me great pleasure to inform you, that your Grandson Mr Randolph that I have the happiness to instruct, is prosecuting his studies with an ardour which I am confident will be productive of effects honourable to himself and to his country.
                  
               
          
            I remain Sir with respect and esteem your obedient Servant
            
                  
               John Wood
          
        